UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6156


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RAY ANTOINE ROBERTSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:08-cr-00233-JRS-1)


Submitted:   May 30, 2012                 Decided:     June 12, 2012


Before WILKINSON, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ray Antoine Robertson, Appellant Pro Se. Michael Calvin Moore,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ray    Antoine     Robertson    appeals   the   district      court’s

order denying relief on his motion seeking a reduction in his

sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006).                       We have

reviewed    the     record     and   conclude      that    the    revised    drug

equivalency tables implemented by Amendment 750, U.S. Sentencing

Guidelines Manual (USSG) § 2D1.1 cmt. n.10(D) (2011), do not

alter Robertson’s sentence.            See USSG §§ 1B1.10, 2D1.1(c)(4),

app. C Amend. 750.        Accordingly, we affirm the district court’s

order.     We     deny   Robertson’s      motion   for    the    appointment   of

counsel.    We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented      in    the    materials

before   the    court    and   argument    would   not    aid    the    decisional

process.

                                                                          AFFIRMED




                                       2